19-10971-smb            Doc 518        Filed 11/20/19 Entered 11/20/19 14:35:52                      Main Document
                                                     Pg 1 of 5


 Steven J. Reisman, Esq.                                        Peter A. Siddiqui, Esq. (admitted pro hac vice)
 Jerry L. Hall, Esq. (admitted pro hac vice)
 Cindi M. Giglio, Esq.
 KATTEN MUCHIN ROSENMAN LLP                                     KATTEN MUCHIN ROSENMAN LLP
 575 Madison Avenue                                             525 W. Monroe Street
 New York, NY 10022                                             Chicago, IL 60661
 Telephone:       (212) 940-8800                                Telephone:     (312) 902-5455
 Facsimile:       (212) 940-8876                                Facsimile:     (312) 902-1061
 sreisman@katten.com                                            peter.siddiqui@katten.com
 jerry.hall@katten.com
 cindi.giglio@katten.com

 Counsel to the Debtors and Debtors-in-Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                  )
     In re:                                                       )        Chapter 11
                                                                  )
     SIZMEK INC., et al.,1                                        )        Case No. 19-10971 (SMB)
                                                                  )
                                         Debtors.                 )        (Jointly Administered)
                                                                  )

                            AGENDA FOR HEARING TO BE HELD
                  NOVEMBER 21, 2019 AT 10:00 A.M. (PREVAILING EASTERN TIME)

     Time and Date of Hearing:                          November 21, 2019 at 10:00 a.m. (ET)

     Location of Hearing:                               U.S. Bankruptcy Court
                                                        Courtroom 723
                                                        One Bowling Green
                                                        New York, NY 10004


     Copies of Motions and Applications                 Copies of each pleading identified below can be viewed
                                                        and/or obtained (i) from the Debtors’ proposed claims
                                                        and noticing agent, Stretto, at
                                                        https://cases.stretto.com/sizmek or (ii) by accessing the
                                                        Court’s website at www.nysb.uscourts.gov.




 1
        The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
        number, include: Sizmek Inc. (4624); Point Roll, Inc. (3173); Sizmek DSP, Inc. (2319); Sizmek Technologies,
        Inc. (6402); Wireless Artist LLC (0302); Wireless Developer, Inc. (9686); X Plus One Solutions, Inc. and (8106);
        X Plus Two Solutions, LLC (4914). The location of the Debtors’ service address for purposes of these chapter
        11 cases is: Realization Services, Inc. Att.: Melanie Browne, P.O. Box 189, Bedford Hills, NY 10507.



 142296905_392525-00011
19-10971-smb         Doc 518    Filed 11/20/19 Entered 11/20/19 14:35:52            Main Document
                                              Pg 2 of 5


 A.       Uncontested Matters.

      1. Cash Collateral Motion. Debtors’ Motion for the Entry of Interim and Final Orders (I)
         Authorizing the Debtors to Use Cash Collateral Pursuant to 11 U.S.C. § 363; and (II)
         Granting Adequate Protection Pursuant to 11 U.S.C. §§ 361, 362, 363, and 507, and
         Scheduling a Final Hearing Pursuant to Bankruptcy Rule 4001(b) [Docket No. 14].

          Objection Deadline: November 14, 2019 at 4:00 p.m. (ET).

          Responses Received:

              a. Limited Objection of the Official Committee of Unsecured Creditors to Debtors’
                 Motion for the Entry of Interim and Final Orders (I) Authorizing the Debtors to Use
                 Cash Collateral Pursuant to 11 U.S.C. § 363; and (II) Granting Adequate Protection
                 Pursuant to 11 U.S.C. §§ 361, 362, 363, and 507, and Scheduling a Final Hearing
                 Pursuant to Bankruptcy Rule 4001(b) [Docket No. 193].

          Related Documents:

              a. Declaration of Sascha Wittler, Chief Financial Officer of Sizmek Inc., (I) in Support
                 of Chapter 11 Petitions and (II) Pursuant to Local Rule 1007-2 [Docket No. 13].

              b. Supplemental Declaration of Sascha Wittler, Chief Financial Officer of Sizmek
                 Inc., (I) in Support of Chapter 11 Petitions and (II) Pursuant to Local Rule 1007-2
                 [Docket No. 54].

              c. Interim Order (I) Authorizing the Debtors to Use Cash Collateral Pursuant to 11
                 U.S.C. § 363, and (II) Granting Adequate Protection Pursuant to 11 U.S.C. §§ 361,
                 362, 363, and 507, and Scheduling a Final Hearing Pursuant to Bankruptcy Rule
                 4001 [Docket No. 37].

              d. Second Interim Order (I) Authorizing the Debtors to Use Cash Collateral Pursuant
                 to 11 U.S.C. § 363, (II) Granting Adequate Protection Pursuant to 11 U.S.C. §§
                 361, 362, 363, and 507, and (III) Scheduling a Final Hearing Pursuant to
                 Bankruptcy Rule 4001(b) [Docket No. 104].

              e. Notice of Hearing [Docket No. 107].

              f. Certificate of No Objection Regarding Debtors’ Motion for the Entry of Interim
                 and Final Orders (I) Authorizing the Debtors to Use Cash Collateral Pursuant to 11
                 U.S.C. § 363; and (II) Granting Adequate Protection Pursuant to 11 U.S.C. §§ 361,
                 362, 363, and 507, and Scheduling a Final Hearing Pursuant to Bankruptcy Rule
                 4001(b) [Docket No. 167].

              g. Third Interim Order (I) Authorizing the Debtors to Use Cash Collateral Pursuant to
                 11 U.S.C. § 363, (II) Granting Adequate Protection Pursuant to 11 U.S.C. §§ 361,
                 362, 363, and 507, and (III) Scheduling a Final Hearing Pursuant to Bankruptcy
                 Rule 4001(b) [Docket No. 172].

                                                   2
 142296905_392525-00011
19-10971-smb         Doc 518   Filed 11/20/19 Entered 11/20/19 14:35:52           Main Document
                                             Pg 3 of 5


              h. Notice of Filing of Proposed Final Cash Collateral Order [Docket No. 200].

              i. Fourth Interim Order (I) Authorizing the Debtors to Use Cash Collateral Pursuant
                 to 11 U.S.C. § 363, (II) Granting Adequate Protection Pursuant to 11 U.S.C. §§
                 361, 362, 363, and 507, and (III) Scheduling a Final Hearing Pursuant to
                 Bankruptcy Rule 4001(b) [Docket No. 239].

              j. Fifth Interim Order (I) Authorizing the Debtors to Use Cash Collateral Pursuant to
                 11 U.S.C. § 363, (II) Granting Adequate Protection Pursuant to 11 U.S.C. §§ 361,
                 362, 363, and 507, and (III) Scheduling a Final Hearing Pursuant to Bankruptcy
                 Rule 4001(b) [Docket No. 270].

              k. Certificate of No Objection Regarding Debtors’ Motion for the Entry of Interim
                 and Final Orders (I) Authorizing the Debtors to Use Cash Collateral Pursuant to 11
                 U.S.C. § 363; and (II) Granting Adequate Protection Pursuant to 11 U.S.C. §§ 361,
                 362, 363, and 507, and Scheduling a Final Hearing Pursuant to Bankruptcy Rule
                 4001(b) [Docket No. 319].

              l. Sixth Interim Order (I) Authorizing the Debtors to Use Cash Collateral Pursuant to
                 11 U.S.C. § 363, (II) Granting Adequate Protection Pursuant to 11 U.S.C. §§ 361,
                 362, 363, and 507, and (III) Scheduling a Final Hearing Pursuant to Bankruptcy
                 Rule 4001(b) [Docket No. 329].

              m. Seventh Interim Order (I) Authorizing the Debtors to Use Cash Collateral Pursuant
                 to 11 U.S.C. § 363, (II) Granting Adequate Protection Pursuant to 11 U.S.C. §§
                 361, 362, 363, and 507, and (III) Scheduling a Final Hearing Pursuant to
                 Bankruptcy Rule 4001(b) [Docket No. 383].

              n. Eighth Interim Order (I) Authorizing the Debtors to Use Cash Collateral Pursuant
                 to 11 U.S.C. § 363, (II) Granting Adequate Protection Pursuant to 11 U.S.C. §§
                 361, 362, 363, and 507, and (III) Scheduling a Final Hearing Pursuant to
                 Bankruptcy Rule 4001(b) [Docket No. 388].

              o. Notice of Hearing on Debtors’ Motion for the Entry of Interim and Final Orders (I)
                 Authorizing the Debtors to Use Cash Collateral Pursuant to 11 U.S.C. § 363; and
                 (II) Granting Adequate Protection Pursuant to 11 U.S.C. §§ 361, 362, 363, and 507,
                 and Scheduling a Final Hearing Pursuant to Bankruptcy Rule 4001(b) [Docket No.
                 392].

              p. Ninth Interim Order (I) Authorizing the Debtors to Use Cash Collateral Pursuant to
                 11 U.S.C. § 363, (II) Granting Adequate Protection Pursuant to 11 U.S.C. §§ 361,
                 362, 363, and 507, and (III) Scheduling a Final Hearing Pursuant to Bankruptcy
                 Rule 4001(b) [Docket No. 403].

              q. Tenth Interim Order (I) Authorizing the Debtors to Use Cash Collateral Pursuant
                 to 11 U.S.C. § 363, (II) Granting Adequate Protection Pursuant to 11 U.S.C. §§
                 361, 362, 363, and 507, and (III) Scheduling a Final Hearing Pursuant to
                 Bankruptcy Rule 4001(b) [Docket No. 449].

                                                  3
 142296905_392525-00011
19-10971-smb         Doc 518    Filed 11/20/19 Entered 11/20/19 14:35:52         Main Document
                                              Pg 4 of 5


              r. Eleventh Interim Order (I) Authorizing the Debtors to Use Cash Collateral Pursuant
                 to 11 U.S.C. § 363, (II) Granting Adequate Protection Pursuant to 11 U.S.C. §§
                 361, 362, 363, and 507, and (III) Scheduling a Final Hearing Pursuant to
                 Bankruptcy Rule 4001(b) [Docket No. 467].

              s. Twelfth Interim Order (I) Authorizing the Debtors to Use Cash Collateral Pursuant
                 to 11 U.S.C. § 363, (II) Granting Adequate Protection Pursuant to 11 U.S.C. §§
                 361, 362, 363, and 507, and (III) Scheduling a Final Hearing Pursuant to
                 Bankruptcy Rule 4001(b) [Docket No. 483].

              t. Thirteenth Interim Order (I) Authorizing the Debtors to Use Cash Collateral
                 Pursuant to 11 U.S.C. § 363, (II) Granting Adequate Protection Pursuant to 11
                 U.S.C. §§ 361, 362, 363, and 507, and (III) Scheduling a Final Hearing Pursuant to
                 Bankruptcy Rule 4001(b) [Docket No. 508].

          Status: The parties have agreed to continue the final hearing for two weeks until on or
          around December 4, 2019 at 10:00 a.m. Debtors intend to go forward seeking further
          interim relief and submit a consensual order at or following the November 21, 2019
          hearing.

     2. Bryemere Motion to Compel. Bryemere Holding, LLC’s Motion to Compel Assumption
        or Rejection of Lease Agreement between Bryemere and Sizmek and to Compel Payment
        of Post Petition Rent [Docket No. 375].

          Objection Deadline: September 12, 2019 at 4:00 p.m. (ET).

          Responses Received:

              a. Debtors’ Opposition to Bryemere Holding, LLC’s Motion to Compel Assumption
                 or Rejection of Lease Agreement Between Bryemere and Sizmek and to Compel
                 Payment of Post Petition Rent [Docket No. 433].

          Related Documents:

              b. Supplemental Motion in Support of Bryemere Holding, LLC’s Motion to Compel
                 Assumption or Rejection of Lease Agreement Between Bryemere and Sizmek and
                 for the Immediate Payment of Post-Petition Rent [Docket No. 416].

              c. So-Ordered Memorandum Endorsed Order Signed on 9/17/2019. Re: Granting
                 Request Adjournment [Docket No. 442].

              d. So-Ordered Memorandum Endorsed Order Signed on 10/15/2019. Re: Granting
                 Request Adjournment [Docket No. 474].

              e. So-Ordered Memorandum Endorsed Order Signed on 11/12/2019. Re: Granting
                 Request Adjournment [Docket No. 510].




                                                  4
 142296905_392525-00011
19-10971-smb         Doc 518    Filed 11/20/19 Entered 11/20/19 14:35:52              Main Document
                                              Pg 5 of 5


          Status: The parties are negotiating a stipulation resolving the Motion and expect the matter
          to go forward.




 Dated: November 20, 2019               /s/ Steven J. Reisman
 New York, NY                           KATTEN MUCHIN ROSENMAN LLP
                                        Steven J. Reisman, Esq.
                                        Cindi M. Giglio, Esq.
                                        Jerry L. Hall, Esq. (admitted pro hac vice)
                                        575 Madison Avenue
                                        New York, NY 10022
                                        Telephone: (212) 940-8800
                                        Facsimile: (212) 940-8876
                                        Email:       sreisman@katten.com
                                                     cindi.giglio@katten.com
                                                      jerry.hall@katten.com
                                        -and-
                                        Peter A. Siddiqui, Esq. (admitted pro hac vice)
                                        KATTEN MUCHIN ROSENMAN LLP
                                        525 W. Monroe Street
                                        Chicago, IL 60661
                                        Telephone: (312) 902-5455
                                        Email:      peter.siddiqui@katten.com
                                        Counsel to the Debtors and Debtors-in-Possession




                                                   5
 142296905_392525-00011
